Citation Nr: 9919527	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for below the knee 
amputation, right, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (1998).

WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, Frank S, and Evelyn S


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30.  It was later determined that the RO had failed to 
adjudicate a claim for an increased evaluation for below the 
knee amputation, right, in the July 1997 rating decision.

The appellant had an RO hearing in November 1997.  There, he 
raised additional issues of entitlement to a total rating for 
compensation based upon individual unemployability and 
entitlement to service connection for a back disability as 
secondary to below the knee amputation, right.  A rating 
decision adjudicating these claims was issued in March 1998.  
The appellant filed a VA Form 9, Appeal to the Board of 
Veterans' Appeals, in March 1998, which the RO construed as a 
notice of disagreement as to both issues.  A statement of the 
case was issued in April 1998.  The appellant did not file a 
substantive appeal as to these two issues.

Therefore, the claims for entitlement to a total rating for 
compensation based upon individual unemployability and 
entitlement to service connection for a back disability as 
secondary to below the knee amputation, right, have not been 
the subject of a substantive appeal and absent such, the 
Board does not have jurisdiction over these issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Additionally, this Board Member cannot 
have jurisdiction of these issues.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these issues have not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  


FINDINGS OF FACT

1.  During the period between June 1997 and August 1997, the 
appellant was unable to use his prosthesis.

2.  Below the knee amputation, right, is currently manifested 
by an amputation below the knee which permits the use of a 
prosthesis.

3.  The evidence does not establish that the appellant 
underwent surgery either that necessitated at least one month 
of convalescence or resulted in severe postoperative 
residuals or that his below the knee amputation, right, was 
immobilized by cast as to his service-connected below the 
knee amputation, right. 


CONCLUSIONS OF LAW

1.  A 60 percent extraschedular evaluation is granted for 
below the knee amputation, right, for the period between June 
1997 and August 1997.  38 C.F.R. § 3.321(b)(1) (1998).  

2.  Below the knee amputation, right, is no more than 
40 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.68; Part 4, Diagnostic Code 5165 (1998).

3.  The criteria for a temporary total convalescent rating 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The appellant honorably served his nation during a time of 
war.  He was wounded in action in September 1967 when the 
truck he was riding struck a land mine.  The appellant was 
awarded the Purple Heart, Vietnam Service Medal, Vietnam 
Campaign Medal, and other decorations.

The appellant claims that his service-connected below the 
knee amputation, right, has gotten worse.  Thus, the Board 
finds that the appellant has submitted evidence which is 
sufficient to justify a belief that his claim for an 
increased evaluation for below the knee amputation, right, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  His 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for fracture, distal right tibia and 
fibula; first and second degree burns, right and left 
forearms; laceration, left calf with comminuted fracture of 
the left fibula; fracture, right so calcis with malunion; 
fracture, avulsion injury to the right talus; severance of 
cutaneous nerve, right 5th toe was granted by means of a 
March 1968 rating decision and assigned a temporary 
100 percent disability evaluation for convalescence.  In a 
May 1969 rating decision, the RO reclassified the service-
connected disability into the following disabilities: below 
the knee amputation, right, evaluated as 40 percent 
disabling; residuals of fracture to left fibula, evaluated as 
noncompensably disabling; burn scars of right forearm, 
evaluated as noncompensably disabling; burn scars of left 
forearm, evaluated as noncompensably disabling; and burn 
scars of left leg, evaluated as noncompensably disabling.  In 
April 1993, the RO granted a temporary total evaluation under 
38 C.F.R. § 4.30 for convalescence for the below the knee 
amputation, right.

In an October 1996 VA outpatient treatment report, the 
appellant reported that he wanted a new prosthesis.  
Examination of the right leg revealed mild erythema and 
raised scaly lesions.  There were no open lesions.  The VA 
examiner noted that the appellant complained of right leg 
swelling and pain with long standing.  No diagnosis was 
entered.  In a March 1997 VA medical record, it was noted 
that the appellant was being referred to the vascular surgery 
clinic with complaints of problems with the bone in his below 
the knee amputation, right, rubbing against the tissue and 
that the appellant was having problems with his prosthesis.  
It was requested that the appellant be evaluated for some 
corrective surgery for the flap over the bone.

In a June 1997 VA outpatient treatment report, the appellant 
complained of swelling and pain in the right stump for the 
last three weeks.  The appellant reported that he had small 
blisters and an open sore on his right stump, which was not 
healing.  Examination revealed erythema and warmth.  The 
stump had an open sore on the right lateral region.  The VA 
examiner entered a diagnosis of cellulitis of the stump.  In 
a June 1997 medical record, the VA examiner noted that the 
appellant had cellulitis in the right stump and bone spurs 
and that the appellant was to avoid prolonged standing.  That 
same month, the appellant was seen at a VA facility.  The 
appellant reported severe pain in his stump with 
weightbearing.  The VA examiner noted that the appellant had 
a 3+ popliteal pulse and that the stump was warm.  The fibula 
was noted to be prominent and lateral and that the skin on 
the stump was healing.  The impression was no vascular 
etiology of pain.  In a June 1997 medical record, it stated, 
"[The appellant] is currently being evaluated for a 
condition causing severe pain in his right [below the knee 
amputation] stump.  He is unable to bear weight until this is 
resolved."

In June 1997, a VA examiner stated that the appellant was 
unable to wear his amputation prosthesis due to fitting 
problems.  The VA examiner recommended vocational 
rehabilitation so that the appellant would be able to change 
to more sedentary work.  The VA examiner stated that the 
appellant would need approximately six months of assistance 
during this time of transition.  In a June 1997 VA outpatient 
treatment report, the VA examiner noted that the appellant 
had had a below the knee amputation in 1968 and had had no 
problems with his prosthesis for 20 years.  The appellant 
reported that over the last couple of years, the prosthesis 
had a poor fit and with pain over the distal fibula.  Upon 
physical examination, there was tenderness over the lateral 
aspect of the distal fibula.  The bursa was palpable.  He had 
a Grade I pressure sore.  X-rays revealed that the fibula 
length looked good.  The impression was pain in the distal 
fibula with prosthesis wear.  The VA examiner noted that it 
could "likely be managed with alterations on prosthesis."  
The VA examiner stated that the appellant would be sent to 
prosthetics and needed six months disability to allow for 
vocational rehabilitation.  In August 1997, it was noted that 
the appellant had a new prosthesis and that the appellant 
stated that it fit better.  

The appellant had an RO hearing in November 1997.  The 
appellant stated that he was unable to push himself in his 
employment because it would bother his leg too much.  He 
testified that he was told that he should stay off his right 
leg.  The appellant complained that his prosthesis was not 
fitting well because of the swelling in his right lower 
extremity.  The appellant's wife stated that the prosthesis 
caused him undue pain.  The appellant stated that he had to 
quit a job in 1993 because he was told by a doctor that he 
was on his feet too much.  It must be noted that the majority 
of the testimony addressed the appellant's claim for a total 
rating for compensation based upon individual 
unemployability.

The appellant underwent a VA examination in January 1998.  
The appellant reported that his right below-the-knee 
amputation occurred in January 1969 and that he had a 
prosthesis that lasted nine years.  He noted that he had 
received two or three prostheses since then, each one lasting 
five or six years.  He reported that he had received a fourth 
or fifth one recently in January 1996 and denied any problems 
with the prosthesis or the amputation stump since he had 
received the new prosthesis.  The appellant reported a right-
knee problem for the last three to four years.  He reported 
that his right knee did not feel stable.  The VA examiner 
stated that upon examination of the right lower extremity, it 
revealed a below-the-knee amputation with a well-seated 
prosthesis, which was fitting well with the ability to walk 
at a normal pace without any problem.  The stump was noted to 
be healed with a well-healed scar and no tenderness.  There 
was full range of motion of the right knee.  The VA examiner 
noted that the appellant had a left popliteal scar secondary 
to the removal of a Baker's cyst, which was well healed.  The 
stump was normal and functional.  The diagnosis was right 
below-the-knee amputation.  The VA examiner noted that the 
appellant had a well-seated prosthesis, which was functional.  
The VA examiner stated that there were no known complications 
from the prosthesis or the amputated right lower leg.  X-rays 
taken of the right knee revealed status post below-the-knee 
amputation.  The stump was noted to be mildly osteopenic.  
There was no evidence of fracture or dislocation, and no 
significant joint effusion.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The service connected below the knee amputation, right, is 
currently evaluated under Diagnostic Code 5165.  That 
Diagnostic Code contemplates amputation of the leg at a lower 
level permitting prosthesis with a 40 percent disability 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5165 (1998).  
A 60 percent evaluation is warranted for an amputation of the 
leg that is not improvable by prosthesis controlled by 
natural knee action, or with defective stump, thigh 
amputation recommended.  38 C.F.R. Part 4, Diagnostic Codes 
5163, 5164 (1998).

The amputation rule provides that combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  38 C.F.R. § 4.68 
(1998).  This 40 percent evaluation may be further combined 
with evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level.  Id.  
Painful neuroma of a stump after amputation shall be assigned 
the evaluation for the elective site of reamputation.  Id.

b.  Extraschedular evaluation

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds that an extraschedular 
evaluation for the appellant's below the knee amputation, 
right, is warranted.

The evidence establishes that for the brief period between 
June 1997 and August 1997, the appellant had difficulty with 
his prosthesis.  In June 1997, a VA examiner stated that the 
appellant had a Grade I pressure sore on his right stump.  
The VA entered a diagnosis of pain in the distal fibula with 
prosthesis wear.  That same month, it was noted that the 
appellant's prosthesis was causing him severe pain in his 
right stump and that he should not bear weight on that leg.  
Also that same month, a VA examiner stated that the appellant 
was unable to wear his prosthesis because of fitting 
problems.  In August 1997, it was noted that the appellant 
received a new prosthesis and that he was feeling better.  By 
January 1998, the appellant was not having problems with his 
prosthesis or his stump.

Here, the Board finds that during the period between June 
1997 and August 1997, the appellant's service-connected below 
the knee amputation, right, closely approximated the 60 
percent evaluation under Diagnostic Code 5164.  Under that 
Diagnostic Code, a 60 percent evaluation is warranted for an 
amputation of the leg that is not improvable by prosthesis 
controlled by natural knee action, or with defective stump, 
thigh amputation recommended.  During this period, it was 
recommended that the appellant not bear weight on his right 
stump.  A VA examiner noted that the appellant was unable to 
wear his prosthesis because of fitting problems.  Such 
findings reveal that, in essence, the appellant could not 
wear his prosthesis and caused his below-the-knee amputation 
to be "not improvable by prosthesis."  See 38 C.F.R. 
Part 4, Diagnostic Code 5164.  During this period, the 
appellant's situation did not fit into 38 C.F.R. §§ 4.29 or 
4.30 but rather, as stated above, close approximated the 
60 percent evaluation under Diagnostic Code 5164.

In essence, the Board finds that the grant of a 60 percent 
evaluation from June 1997 to August 1997 is the evaluation 
the appellant was seeking in asking for a temporary total 
evaluation for the period that he was unable to use his 
prosthesis.  The appellant's below the knee amputation, 
right, did not fall within a 100 percent evaluation under 
38 C.F.R. §§ 4.29 or 4.30, but that it closely approximates 
the 60 percent evaluation under Diagnostic Code 5164.

The Board finds that an extraschedular evaluation is 
warranted rather than a schedular evaluation because of the 
brief time involved.  In granting the extraschedular 
60 percent evaluation, the Board specifically incorporates 
the pressure sore and that a separate evaluation is not 
warranted.

The Board is aware that in June 1997, there was an opinion 
that the appellant would need six months of assistance.  This 
clearly is competent evidence.  However, the more probative 
evidence is the August 1997 orthopedic note establishing that 
the new device fit much better and that the appellant was 
doing well.  This established that the June 1997 projection 
of six months was not correct and that he, in fact, regained 
the ability to bear weight.

The Board notes that the RO considered whether an 
extraschedular evaluation was warranted and thus the Board's 
granting of an extraschedular evaluation does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

b.  Schedular evaluation

As to an increased evaluation on a schedular basis, after 
having reviewed the evidence of record, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation.  The evidence has established that the appellant 
was having problems with his prosthesis during June 1997 and 
August 1997; however, as stated above, it has granted a 
60 percent evaluation during that period.  At the November 
1997 RO hearing, the appellant complained of swelling in his 
stump, which would not allow the prosthesis to fit 
comfortably.  At the time of the January 1998 VA examination, 
the appellant reported that he was having no problems with 
his prosthesis since he had received the new one.  The VA 
examiner confirmed such, stating that the appellant's 
prosthesis was well seated and that it fit well and allowed 
the appellant to walk at a normal pace without any problem.  
The appellant had full range of motion of the right knee.  
The VA examiner stated that the stump was normal and 
functional.  The VA examiner made a final determination that 
the appellant had a well-seated prosthesis, which was 
functional and that there were no known complications from 
the prosthesis or the amputated right lower leg.  The Board 
finds that the appellant's below the knee amputation, right, 
is no more than 40 percent disabling.

An evaluation in excess of 40 percent is not warranted.  It 
must be noted that the appellant's disability encompasses 
compensation for "considerable loss of working time from 
exacerbations or illnesses . . . ." 38 C.F.R. § 4.1 (1998).  
The medical evidence does not show that the appellant's below 
the knee amputation, right, is currently manifested by a 
defective stump, that it prevents him from wearing a 
prosthesis to assist with ambulation or that there is a 
painful neuroma.  See 38 C.F.R. Part 4, Diagnostic Codes 
5163, 5164.  Rather, the evidence shows that he was wearing a 
prosthesis at the VA examination in January 1998, at which 
time, the appellant was able to walk at a normal pace without 
any problem, and the prosthesis fit well.  The VA examiner 
made specific findings that the stump was healed with a well-
healed scar and no tenderness.  Thus, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent.  

In making the determination that the appellant's below the 
knee amputation, right, is no more than 40 percent disabling, 
the Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussion 38 C.F.R. 
§§ 4.40, 4.45).  However, the Court has specifically limited 
the applicability of DeLuca to service-connected disabilities 
that contemplate limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  The evaluation of below the knee 
amputation, right, is not based upon limitation of motion, 
and thus DeLuca is not applicable.

The appellant is competent to report his symptoms; however, 
to the extent that he has described worsening of his below 
the knee amputation, right, the medical findings do not 
support an increased evaluation.  At the time of the January 
1998 VA examination, although the appellant reported that his 
felt his right knee was not stable, the VA examiner 
determined that he had full range of motion and that the 
appellant was able to walk with the prosthesis at a normal 
pace with no problem.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.

The Board is aware that the appellant noted at his November 
1997 hearing that he had not asked for much from VA since 
service connection had been granted for his right leg and 
burns elsewhere on his body.  The appellant testified, in 
essence, that his below the knee amputation, right, had 
gotten worse.  The Board has conceded that his below the knee 
amputation, right, was worse during the period between June 
1997 and August 1997 and granted a 60 percent extraschedular 
evaluation.  Even accepting the appellant's testimony and 
statements as true, the preponderance of the evidence reveals 
that an evaluation in excess of 40 percent is not warranted.  
To this extent, the preponderance of the evidence is against 
his claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).

II.  Temporary total rating

Under 38 C.F.R. § 4.30 (1998), a temporary total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted.  Specifically, a temporary total ratings will be 
assigned under this section if treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.

Here, the appellant has not brought forth evidence that he 
underwent surgery either that necessitated at least one month 
of convalescence or resulted in severe postoperative 
residuals or that his below the knee amputation, right, was 
immobilized by cast.  See 38 C.F.R. § 4.30.  The Board notes 
that it has granted an extraschedular evaluation of 
60 percent for the period between June 1997 and August 1997, 
when the appellant was having difficulty with his prosthesis 
and was unable to wear it.  Although the grant was that of a 
60 percent extraschedular evaluation and not a 100 percent 
evaluation, the Board finds the appellant's claim for a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 is 
misplaced.

The Court has held that when the law and not the evidence is 
dispositive, a claim should be denied or an appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appellant's claim for a 
temporary total evaluation under 38 C.F.R. § 4.30 is denied.


ORDER

A 60 percent extraschedular evaluation is granted for below 
the knee amputation, right, for the period between June 1997 
and August 1997, subject to the controlling regulations 
applicable to the payment of monetary benefits.  Other than 
the 60 percent evaluation for the period between June 1997 
and August 1997, an increased evaluation for below the knee 
amputation, right, is denied.  A temporary total evaluation 
under 38 C.F.R. § 4.30 is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

